Name: Commission Regulation (EC) No 208/2003 of 3 February 2003 amending, for the second time, Council Regulation (EC) No 2465/1996 concerning the interruption of economic and financial relations between the European Community and Iraq
 Type: Regulation
 Subject Matter: international affairs;  trade;  oil industry;  European construction;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0208Commission Regulation (EC) No 208/2003 of 3 February 2003 amending, for the second time, Council Regulation (EC) No 2465/1996 concerning the interruption of economic and financial relations between the European Community and Iraq Official Journal L 028 , 04/02/2003 P. 0026 - 0029Commission Regulation (EC) No 208/2003of 3 February 2003amending, for the second time, Council Regulation (EC) No 2465/1996 concerning the interruption of economic and financial relations between the European Community and IraqTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2465/1996 of 17 December 1996 concerning the interruption of economic and financial relations between the European Community and Iraq,(1) as last amended by Regulation (EC) No 1346/2002,(2) and in particular Article 6, last subparagraph, thereof,Whereas:(1) Annex II to Regulation (EC) No 2465/1996 contains a form entitled "Notification or Request to Ship Goods to Iraq", which must be filled out by interested parties if exports to Iraq have to be notified to the Committee established by Resolution 661(1990) of the Security Council of the United Nations, if applications for approval of exports to Iraq have to be made to that Committee, and if applications for payment concerning exports to Iraq have to be addressed to the Office of the Iraq Programme (OIP) of the Secretariat-General of the United Nations.(2) On 30 December 2002, the Security Council adopted Resolution 1454(2002) which contains an amended form entitled "Notification or Request to Ship Goods to Iraq", and, therefore, Annex II should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2465/1996 is replaced with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 337, 27.12.1996, p. 1.(2) OJ L 197, 26.7.2002, p. 1.ANNEX"ANNEX II>PIC FILE= "L_2003028EN.002703.TIF">>PIC FILE= "L_2003028EN.002801.TIF">>PIC FILE= "L_2003028EN.002901.TIF">"